Appeal by the defendant from an order of the Supreme Court, Kings County (Marrus, J.), dated September 8, 2010, which denied his motion for resentencing pursuant to CPL 440.46 on his conviction of conspiracy in the second degree, which sentence was originally imposed, upon his plea of guilty, on September 3, 2009.
Ordered that the order is affirmed.
Pursuant to the clear terms of CPL 440.46, the defendant is not eligible for resentencing on his conviction of conspiracy in the second degree, since that crime is not one of the offenses enumerated in article 220 of the Penal Law (see CPL 440.46; People v Williams, 84 AD3d 1279 [2011] [decided herewith]; People v Murray, 82 AD3d 794 [2011]). Moreover, contrary to the defendant’s contention, the constitutional principle of equal protection does not require a different result (see People v Williams, 84 AD3d 1279 [2011] [decided herewith]). Rivera, J.P, Skelos, Florio and Austin, JJ., concur.